Pensington, J.
The action below was brought by Joseph Pai-ker, against Elias Parker, for neglect of duty in not collecting the money on an execution put into his hands while a constable. The objection to the proceedings below is, that the state of demand does not set out a cause of action. The state of demand is a certificate of one Richard Higbee, that Joseph [635] Pax-ker obtained a judgment before him against Uriah Ackley, in June, 1802; that the debt, interest and costs amounted to $45.89, pai’ticularizing each ; and that execution was granted thereon. Under this certificate are the following words: This is Joseph Parker’s demand against Elias Parker. This state of demand is wholly insufficient. It does not even state that the execution was put into the hands of Elias [*] Pax’kei’, nor that he was a constable, nor the tixne it was issued, or whether or not the money was collected; nor any one cix’cumstance to show the liability of Elias Parker to axx action. I am, therefox’e, for a reversal.
Kirkpatrick, C. J., and Rossell, J. — Concurred.
Judgment reversed.